J-S43036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DAVID EUGENE FERRARA                     :
                                          :
                    Appellant             :    No. 186 WDA 2018

                   Appeal from the Order January 2, 2018
   In the Court of Common Pleas of Jefferson County Criminal Division at
                     No(s): CP-33-CR-0000278-2002,
            CP-33-CR-0000279-2002, CP-33-CR-0000486-2005,
            CP-33-CR-0000493-1999, CP-33-CR-0000570-2000

BEFORE: STABILE, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                     FILED SEPTEMBER 18, 2018

      Pro se Appellant David Eugene Ferrara appeals from the order denying

his “Nunc Pro Tunc, Motion to ‘Estoppel By Judgment’ to Return All Monies

Collected By, Clerk of Court.” Appellant challenges the trial court’s imposition

of fines, costs, and restitution. We affirm.

      We briefly state the following as background:

      This case arises from incidents that occurred over ten years ago.
      While Appellant initially pled nolo contendere in 2002 to three
      counts of incest and guilty to one count of indecent assault, he
      petitioned to withdraw his plea, but the court denied his petition.
      This Court reversed his judgment of sentence and in 2004, after
      the reinstatement of the charges against him, Appellant again
      entered the same plea. He subsequently pursued a direct appeal
      with this Court and we affirmed his judgment of sentence.
J-S43036-18


Commonwealth v. Ferrara, 1094 WDA 2016, at 1-2 (Pa. Super. June 8,

2017) (unpublished memo.). Appellant has filed numerous unsuccessful PCRA

petitions and various other motions.

      In relevant part, on February 11, 2017, Appellant filed a motion to

compel the clerk of court and Pennsylvania Department of Corrections to

refund money he contended was improperly deducted from his inmate

account.   Appellant’s Mot. to Compel, 2/11/17, at 1.         The essence of his

twenty-four page motion was that the court improperly or illegally imposed

fines, costs, and restitution.    Id.   On February 22, 2017, the trial court

dismissed Appellant’s motion to the extent original jurisdiction was with the

Commonwealth Court and denied the remainder of the motion.                  Order,

2/22/17. Appellant did not appeal.

      On December 29, 2017, the trial court docketed the underlying motion

on appeal. Substantially similar to Appellant’s February 11, 2017 motion, the

gist of his December 29, 2017 motion was that the trial court did not

appropriately impose fines, costs, or restitution.        Mot., 12/29/17, at 1.

Appellant reiterates the bases he raised in his prior motion, including that the

court failed to (1) explicitly order the fines, costs, or restitution at the time of

his sentencing hearing; (2) specify a monetary amount; and (3) ascertain his

ability to pay the imposed amounts. See id. at 3-5. On January 2, 2018, the

trial court denied the motion, reasoning that only the Commonwealth Court




                                        -2-
J-S43036-18


had jurisdiction. Order, 1/2/18 (citing Commonwealth v. Danysh, 833 A.2d
151 (Pa. Super. 2003)).

      Appellant filed a petition to continue leave to file in forma pauperis,

which claimed the court had previously granted Appellant in forma pauperis

status on March 23, 2016, and August 7, 2017. Appellant’s Pet. to Continue

Leave to File In Forma Pauperis, 1/20/18, at 1. The court granted the petition

on January 31, 2018.

      Appellant timely appealed only from the trial court’s January 2, 2018

order and timely filed a court-ordered Pa.R.A.P. 1925(b) statement. Appellant

raises five issues on appeal:

      1. Is the final court (resentencing orders), April 12, 2004, on case
      docket nos. CR-493-1999, CR-570-2000, CR-278-2002, CR-279-
      2002, illegal, charging petitioner, in error, fines, court cost and
      restitution, without having a hearing, within thirty (30) days of
      sentencing order, to find if he had the ability to pay costs and
      fines?

      2. Did the trial court (Jefferson County) as a matter of law, (erred)
      by not holding a hearing on [Appellant’s] ability to pay fines, court
      cost, sheriff’s transportation costs, or restitution, prior to entering
      an order at sentencing for collection of said court costs?

      3. Did the clerk of court . . . Jefferson County, erred when she sua
      sponte added additional cost, on or about December 5th 2017,
      sent to accounting officer . . . according to DC-ADM-005, dated
      December 7th 2017, SCI-Mahanoy, in the amount of $484.00 that
      is erroneous, from September 14th 2016 DC-ADM-005 on the
      same docket no. CR-493-1999, after sentencing; to be collected
      from inmate’s account, without a hearing, and new court order
      issued by a judge, that violates due process of law?

      4. Can the Department of Corrections, as an administrative
      agency, be given authority to deduct monies from inmate account
      without authorization by the inmate or a court order?

                                       -3-
J-S43036-18



      5. Did the court (Jefferson County) commit harmful error after
      granting “in forma pauperis” (i.e. cases in caption) to “petitioner”
      multiple times, and then (sua sponte) without any hearing, is
      seeking withdrawal of “monies” out of inmate account, at
      Department of Corrections, at present, SCI-Mahanoy, by clerk of
      court . . . (Jefferson County) to recover, court cost, fines and
      restitution, when financial ability, of petitioner, hasn’t changed,
      since granting, “in forma pauperis” throughout the years of prison,
      (10 years at present), and without a “hearing” or new “court
      order”, by a judge?

Pa.R.A.P.   1925(b)    Statement,   2/14/18,   at   1-2   (some   citations   and

capitalization omitted) (issues reordered to facilitate disposition).

      We need not summarize Appellant’s arguments for his first three issues,

as we explain below.

      The law of the case doctrine expresses the practice of courts
      generally to refuse to reopen what has been decided. The doctrine
      is composed of a collection of rules that not only promote the goal
      of judicial economy but also operate (1) to protect the settled
      expectations of the parties; (2) to insure uniformity of decisions;
      (3) to maintain consistency during the course of a single case; (4)
      to effectuate the proper and streamlined administration of justice;
      and (5) to bring litigation to an end.

      The Supreme Court of Pennsylvania has embraced this doctrine
      most specifically with respect to adherence to prior decisions in
      the same case by a higher court or by another judge of coordinate
      jurisdiction. But . . . the considerations that underlie the doctrine
      also strongly weigh in favor of adherence by a trial judge to a
      decision by that same judge earlier in the case:

      Law of the case doctrine saves both litigants and the courts from
      duplications of effort. If permitted to argue and brief the same
      issue repeatedly during the course of the same litigation, some
      litigants would be indefatigable in their efforts to persuade or to
      wear down a given judge in order to procure a favorable ruling. .
      ..




                                      -4-
J-S43036-18


       . . . Once a matter has been decided by a trial judge the decision
       should remain undisturbed, unless the order is appealable and an
       appeal therefrom is successfully prosecuted.        As a general
       proposition, a court should not revisit questions it has already
       decided.

Bienert v. Bienert, 168 A.3d 248, 254-55 (Pa. Super. 2017) (citations,

quotation marks, and brackets omitted); Commonwealth v. Gacobano, 65
A.3d 416, 419-20 (Pa. Super. 2013) (applying “law of the case” doctrine to

preclude appellate review of issue raised in current PCRA petition that was

previously raised in prior PCRA petition and resolved with finality). We may

affirm on any basis. Commonwealth v. Bethea, 185 A.3d 364, 373 (Pa.

Super. 2018).

       Here, in his December 29, 2017 motion, Appellant is raising issues

identical to those presented in his prior February 11, 2017 motion. The trial

court had denied Appellant’s February motion, and he did not appeal.

Appellant cannot now—similar to the defendant in Gacobano—re-raise the

issues previously ruled on by the trial court, particularly given his failure to

appeal from that prior order. See Bienert, 168 A.3d at 254-55; Gacobano,
65 A.3d at 419-20. Accordingly, Appellant is not entitled to re-litigate his first

three issues and we therefore affirm, albeit on different grounds.           See

Bethea, 185 A.3d at 373.1

____________________________________________


1 To the extent Appellant properly challenged the legality of his sentences, we
also conclude Appellant failed to plead and prove any timeliness exception to
the Post Conviction Relief Act’s time bar. See 42 Pa.C.S. § 9543; see, e.g.,



                                           -5-
J-S43036-18


       Appellant’s    fourth     issue   challenges   whether   the   Pennsylvania

Department of Corrections has authority to deduct money from his inmate

account. The trial court correctly held that it lacked jurisdiction. See Danysh,

833 A.2d at153 (vacating trial court’s order denying, on the merits, motion to

prevent the Department of Corrections from withdrawing money from his

inmate account because the claim was solely within the Commonwealth

Court’s original jurisdiction).

       Lastly, Appellant challenges the court’s January 31, 2018 order granting

him in forma pauperis status.2 Appellant, however, did not file a notice of

appeal from that order. Therefore, we cannot address his last issue.3 For

these reasons, we affirm the trial court’s January 2, 2018 order.

       Order affirmed.




____________________________________________


Commonwealth v. Guthrie, 749 A.2d 502, 504 (Pa. Super. 2000) (holding
motion to correct illegal sentence was properly construed as PCRA petition,
but it was untimely filed).
2 We acknowledge Appellant’s apparent challenge to prior orders granting him
in forma pauperis status. The thirty-day period to file an appeal from those
prior orders, however, has long passed. See generally Pa.R.A.P. 903(a).
3 Regardless, to the extent Appellant’s last issue is duplicative of his other
claims on appeal, we would affirm based on our reasoning herein.


                                           -6-
J-S43036-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/2018




                          -7-